   8:18-cv-00541-JFB-CRZ Doc # 51 Filed: 04/22/21 Page 1 of 3 - Page ID # 219




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

WARREN D. CROZIER, for minor A.C.; and
PAULA M. CROZIER, for minor A.C.;
                                                                  8:18CV541
                      Plaintiffs,

       vs.                                             MEMORANDUM AND ORDER

WESTSIDE           COMMUNITY          SCHOOL
DISTRICT, WESTSIDE MIDDLE SCHOOL,
ELIZABETH MEYERS, English Teacher,
Westside Middle School, in her Individual
and Official Capacities; RUSSELL OLSEN,
Principal, Westside Middle School, in his
Official Capacity Only; ENID SCHONEWISE,
Assistant        Superintendent,       Westside
Community School District, in her Official
Capacity Only; and BLANE MCCANN,
Superintendent Westside Community School
District, in his Official Capacity Only;

                      Defendants.



       This matter is before the Court on the defendants’ motion to dismiss for failure to

state a claim, Filing No. 37. This is an action for deprivation of rights under 42 U.S.C. §

1983. Plaintiffs Warren D. Crozier and Pamela M. Crozier, for minor A.C. (the “Croziers”

or “Plaintiffs”) originally filed this action pro se, but are now represented by counsel. The

minor, A.C., was a student at Westside Middle School at the time of the events at issue.

In their pro se complaint, the Croziers generally allege that the defendants violated A.C.’s

First and Fourteenth Amendment rights by instructing A.C. to stop speaking about racially

charged topics during class.

       This Court’s earlier dismissal of the plaintiffs’ pro se complaint was reversed by the

Eighth Circuit Court of Appeals. Filing No. 16 and 17. The Eighth Circuit stated:

                                             1
   8:18-cv-00541-JFB-CRZ Doc # 51 Filed: 04/22/21 Page 2 of 3 - Page ID # 220




       The allegation here is that a public-school teacher retaliated against a
       student merely for expressing her personal views when called upon to
       speak in a classroom. The complaint asserts that the teacher defamed the
       student by falsely labeling her as a racist who uses the “N-word”—an act
       that the district court understandably did not describe as reasonably related
       to a legitimate pedagogical concern. A retaliation claim requires proof that
       the teacher’s action would deter “a person of ordinary firmness” from
       continuing to speak, see Kesterson v. Kent State Univ., 967 F.3d 519 (6th
       Cir. 2020) (per curiam), but the stress, anxiety, and ostracization arising
       from a teacher’s false attribution of racist utterances to a middle-schooler
       might fit the bill. The district court did not address whether retaliation by
       defamation is any more permissible than the “punishment” expressly
       forbidden by Tinker v. Des Moines Indep. Cmty. Sch. Dist., 393 U.S. 503,
       506 (1969)], why retaliation for classroom speech would be consistent with
       the First Amendment. Ordinarily, the denial of a motion to appoint counsel
       would mean that the plaintiffs may continue to litigate pro se, obtain a ruling
       on the merits from the district court, and exercise their right to appeal. But
       in the unusual circumstances of this case, the district court’s denial of the
       motion, together with the rule against pro se representation by parents,
       terminated the action before any claim could be adjudicated.

Filing No. 16; Crozier For A.C. v. Westside Community Sch. Dist., 973 F.3d 882, 891 (8th

Cir. 2020).   Without expressing any view on whether any of the plaintiffs'' would be

successful, the Circuit Court noted that “the core allegation of First Amendment retaliation

is a serious claim on which the plaintiffs and the court would benefit from the assistance

of counsel, especially when the case otherwise cannot proceed to a timely decision on

the merits[,]” and “an attorney might assist in winnowing the claims.” Id. This Court

thereafter appointed counsel to represent the plaintiffs. Filing No. 19.

       The defendants’ motion to dismiss is directed at the original pro se complaint. In

response to the motion, the plaintiffs contend that the complaint, as drafted, states a

cognizable claim, but also moves for leave to amend the complaint if the Court were to

find otherwise. Though the Court believes generally that the plaintiffs’ argument that the

present complaint states a claim is well-taken in light of the Eighth Circuit’s remand, it

nonetheless finds that an amended complaint would be helpful to the Court and to the


                                             2
   8:18-cv-00541-JFB-CRZ Doc # 51 Filed: 04/22/21 Page 3 of 3 - Page ID # 221




parties in the context of further progression of this case. Accordingly, the Court will deny

the defendants’ motion to dismiss as moot and will order the plaintiffs to file an amended

complaint.

       IT IS ORDERED:

       1.     The plaintiffs shall file an amended complaint within 14 days of the date of

       this order.

       2.     The defendants’ motion to dismiss is denied as moot, without prejudice to

       reassertion.

       Dated this 22nd day of April 2021.

                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge




                                             3
